                       IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                        EUGENE DIVISION



CONNIE H., 1                                                             Case No. 6:18-cv-01407-AA
                                                                             OPINION & ORDER
                Plaintiff,

        v.

COMMISSIONER OF SOCIAL SECURITY,

                Defendant.


AIKEN, District Judge:

        Connie H. ("Plaintiff') brings this action under the Social Security Act ("Act"),

42 U.S.C. § 405(g), to obtain judicial review of a final decision of the Commissioner of

Social Security ("Commissioner"). The Commissioner has filed a Motion to Remand

for further proceedings and concedes that the ALJ erred at step five in its response

brief. See Def.'s Br. at 1-2. Plaintiff argues that remand should be for an immediate

award of benefits. For the following reasons, I agree that remand for an immediate

award of benefits is proper.


        1 In the interest of privacy, this opinion uses only t.he first name and the initial of the last name
of the nongovernmental party or parties.
Page 1 - OPINION AND ORDER
       The parties agree that at step five, the burden of production shifted to the

Commissioner to identify jobs existing in significant numbers in the national economy

that Plaintiff could perform in light of her residual functional capacity, age,

education, and work experience. 20 C.F.R. § 404.1560(c)(2). They also agree that the

ALJ erred in concluding that the job of order filler met the Commissioner's step-five

burden. This was because Plaintiffs advanced age required the ALJ to identify a job

that Plaintiff could perform despite her impairment by transferring her skills from

past work. The order filler job was the only job identified by the ALJ at step five. See

Tr. at 25.

       The Commissioner argues that further proceedings are needed because the

record is unclear as to whether the order filler job is the only job that Plaintiff is

capable of performing. The Commissioner explains that although the vocational

expert ("VE") thought that order filler was suitable at Plaintiffs hearing, that it's still

unclear whether the VE had other jobs in mind that Plaintiff could perform. The

Commissioner then cites Foley v. Berryhill, WL 5598813, at *5 (D. Or. Nov. 21, 2017)

for the proposition that further proceedings are warranted when a VE's testimony is

ambiguous as to whether the one occupation identified was the only one that the

claimant could perform. See Def.'s Br. at 5.

       Having reviewed the hearing transcript, I find that the VE's testimony was not

ambiguous. During Plaintiffs hearing the ALJ posed a hypothetical that reflected

Plaintiffs abilities and asked the VE whether "there are any transferable skills from

any of the jobs that you gave me to somebody within the scope of this hypothetical."


Page 2 - OPINION AND ORDER
Tr. at 75. After some questioning, the VE said order filler. Id. at 77. The ALJ

followed up to clarify whether the VE could identify any other jobs that matched the

ALJ's hypothetical, and the VE responded with " ... that would be the only job that

I would ... be able to identify at that hypothetical."       Id. at 78. Based on this

testimony, the ALJ only identified the job of order filler at step five to meet the

Commissioner's burden. See id. at 25. While the Commissioner states that "[i]t may

be that [order filler] was the only such position the VE was prepared to put forward,"

the Court cannot remand on a mere possibility. The VE's testimony, when fairly read,

does not indicate that the VE had other jobs in mind since she clarified that order

filler was "the only job" consistent with the ALJ's hypothetical that she could identify.

Given the lack of ambiguity, to require further proceedings "would create an unfair

heads we win; tails, let's play again system of disability benefits adjudication" that

the Ninth Circuit has cautioned again. See Benecke v. Barnhart, 379 F.3d 587, 595

(9th Cir. 2004). Thus, I find remand for an immediate award of benefits to be proper.

                                   CONCLUSION

      Based on the foregoing, the Commissioner's decision is REVERSED, and this

case is REMANDED for an immediate calculation and award of benefits.

      IT IS SO ORDERED.

      Dated this lcf~ay of July, 2019.


                              ~fll0  Ann Aiken
                             United States District Judge




Page 3 - OPINION AND ORDER
